EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Geoffrey Zelley on 1 March 2022.

The application has been amended as follows: 
	Claims 20 and 22 have been cancelled.
	At claim 1, line 1, “A santalene” has been amended to -- An isolated santalene --.
	At claim 3, line 2, “a santalene” has been amended to -- the santalene --.
	Claim 4 (Amended) The nucleic acid according to claim 3, wherein the nucleic acid comprises a nucleic acid sequence [as shown in SEQ ID NO: 1 or SEQ ID NO: 2, or a nucleic acid sequence] having a sequence identity of at least 95 % with a sequence shown in SEQ ID NO: 1 or SEQ ID NO: 2, or [a] the complementary sequence[ of any of these sequences] thereof.
	Claim 11 (Amended) A method for preparing santalene in a transformed host cell, a transgenic plant or plant culture, or a mushroom or mushroom culture, comprising converting a farnesyl diphosphate to santalene in the presence of a recombinant santalene synthase comprising an amino acid sequence as shown in SEQ ID NO: 3 or a functional homologue thereof, said homologue being a santalene synthase comprising .
	At claim 17, line 2, “a santalene” has been amended to -- an isolated or recombinant santalene --.
	At claim 18, line 1, “A method” has been amended to -- The method --, and the phrase “preferably -santalol,” has been deleted.

Applicant approved the above amendments to put the Application in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.


/David H Kruse/
Primary Examiner, Art Unit 1663